Tilson, Judge:
In this appeal the question is raised as to whether or not the action of the appraiser was legal in including as a part of the dutiable value of the merchandise the amount of the so-called British purchase tax. The appeal has been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this ease.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export value of the merchandise covered by said appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar eases then pending on appeal. Judgment will be rendered accordingly.